Exhibit Final Transcript Nov 10, 2009 / 04:00PMGMT, PBSO.PK - Q3 2009 Point Blank Solutions, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Glenn Wiener Point Blank Solutions Inc. - IR James Henderson Point Blank Solutions Inc. - CEO, Chairman Michelle Doery Point Blank Solutions Inc. - CFO CONFERENCE CALL PARTICIPANTS Mark Marcon Raymond James & Associates - Analyst Tim Hasara Kennedy Capital - Analyst PRESENTATION Operator Good day, ladies and gentlemen, and welcome to the Point Blank Solutions, Inc. Conference Call. My name is Regina and I will be your operator for today. At this time, all participants are in listen only mode. Later we will conduct a question and answer session. (OPERATING INSTRUCTIONS) As a reminder, this conference is being recorded for replay purposes. I would now like to turn the conference over to your host for today, Mr. Glenn Wiener with Investor Relations. Please proceed, sir. Glenn Wiener - Point Blank Solutions Inc. - IR Thank you and good morning. Welcome to Point Blank's Third Quarter Conference Call.
